Name: Regulation (EEC) No 527/73 of the Council of 19 February 1973 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  trade policy
 Date Published: nan

 24 . 2 . 73 Official Journal of the European Communities No L 51 /3 REGULATION (EEC) No 527/73 OF THE COUNCIL of 19 February 1973 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed marketing year began on 1 July 1972 ; whereas Community seeds of the 1972 harvest were placed under control or exported to third countries between 1 and 25 July 1972 ; whereas all seeds of the 1972 harvest should be treated in an identical manner ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (*) of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by the Act of Acces ­ sion ( 2 ), and in particular Article 36 thereof ; Having regard to the proposal from the Commis ­ sion ; "Whereas Council Regulation (EEC ) No 222/73 (3 ) of 31 January 1973 on the exchange rates to be applied in agriculture for the currencies of the new Member States provides for the application of exchange rates other than the official parities so far as concerns the currencies of those States ; whereas the rates actually recorded on the foreign exchange markets may differ considerably from the rates applied as aforesaid ; whereas it may be necessary to apply differential amounts to avoid such diffi ­ culties arising from the difference mentioned above ; whereas the system of differential amounts introduced by Council Regulation (EEC ) No 1569/72 ( 4 ) of 20 July 1972 laying down special measures for colza and rape seed can be used for this purpose after appropriate amendments have been made ; Whereas Regulation (EEC ) No 1569/72 introduced a system under which Member States levy or grant differential amounts for colza and rape seed harvested in the Community during the 1972/73 marketing year. ; whereas that Regulation entered into force on 26 July 1972 although the colza and rape seed HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 2 ( 1 ) of Regulation (EEC) No 1569/72 : 'However, where a rate of exchange other than the official parity of the currency in question is used for conversion between the unit of account and that currency, and between the latter and another currency, the exchange rate used shall replace the parity for purposes of determining the difference specified in the preceding subpara ­ graph '. Article 2 The following subparagraph shall be inserted at the end of Article 8 of Regulation (EEC) No 1569/72 : 'As regards the differential amounts to be granted, this Regulation shall be applicable from 1 July 1972 .' Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable from 1 February 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 February 1973 . For the Council The President A. LAYENS ( ») OJ No 172 , 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . ( 3) OJ No L 27, 1 . 2 . 1973 , p. 4 . ( 4) O J No L 167, 25 . 7 . 1972 , p . 9 .